EXHIBIT 10.5

               SERVICES AGREEMENT, dated as of August 10, 2009, between OCWEN
FINANCIAL CORPORATION, a Florida corporation (“OCWEN” or together with its
Affiliates “OCWEN Group”), and ALTISOURCE SOLUTIONS S.à r.l., a private limited
liability company organized under the laws of the Grand Duchy of Luxembourg and
an indirect, wholly-owned subsidiary of OCWEN (“ALTISOURCE” or together with its
Affiliates “ALTISOURCE Group”).

RECITALS

          WHEREAS, OCWEN and Altisource Portfolio Solutions S.A. (formerly known
as Altisource Portfolio Solutions S.à r.l., formerly known as Ocwen Luxembourg
S.à r.l.), the sole parent of ALTISOURCE (“ALTISOURCE Parent”), are parties to a
Separation Agreement dated as of August 10, 2009 (the “Separation Agreement”),
pursuant to which OCWEN will (i) separate the ALTISOURCE Business (as defined in
the Separation Agreement) and (ii) distribute (the “Separation”) to the holders
of shares of OCWEN’s outstanding capital stock all of the outstanding capital
stock of ALTISOURCE Parent;

          WHEREAS, following the Separation, ALTISOURCE will operate the
ALTISOURCE Business, and OCWEN will operate the OCWEN Business (as defined in
the Separation Agreement); and

          WHEREAS, following the Separation, OCWEN desires to receive, and
ALTISOURCE is willing to provide, or cause to be provided, certain services in
connection with the OCWEN Business, in each case subject to the terms and
conditions of this Agreement.

          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained in this Agreement, the parties agree as follows:

          1.     Definitions.

          (a)   Capitalized terms used herein and not otherwise defined have the
meanings given to such terms in the Separation Agreement.

          (b)   For the purposes of this Agreement, the following terms shall
have the following meanings:

          “Affiliate” means with respect to any Person (a “Principal”) (a) any
directly or indirectly wholly-owned subsidiary of such Principal, (b) any Person
that directly or indirectly owns 100% of the voting stock of such Principal or
(c) a Person that controls, is controlled by or is under common control with
such Principal. As used herein, “control” of any entity means the possession,
directly or indirectly, through one or more intermediaries, of the power to
direct or cause the direction of the management or policies of such entity,
whether through ownership of voting securities or other interests, by contract
or otherwise. Furthermore, with respect to any Person that is partially owned by
such Principal and does not otherwise constitute an Affiliate (a
“Partially-Owned Person”), such Partially-Owned Person shall be considered an
Affiliate of such Principal for purposes of this Agreement if such Principal
can, after making a good faith effort to do so, legally bind such
Partially-Owned Person to this Agreement.

1

--------------------------------------------------------------------------------



          “Agreement” means this Services Agreement, including the Schedules
hereto, any Services Letter, any Fee Letter and any SOWs entered into pursuant
to Section 2(b).

          “Applicable Services” means business process outsourcing services of
the type provided in the ordinary course of business of the Providing Party as
of the date of this Agreement.

          “Customer Party” means a party in its capacity of receiving a Service
hereunder, including OCWEN.

          “Fee Letter” has the meaning set forth in Section 4(a).

          “Fixed Price Project” means any Service designated as such on Schedule
I, in the Services Letter or the applicable SOW.

          “Providing Party” means a party in its capacity of providing a Service
hereunder, including ALTISOURCE.

          “Services” means the services set forth on Schedule I (as further
described in the Services Letter) and/or in any SOWs, as the context requires.

          “SOW” means a statement of work entered into between the parties on an
as-needed basis to describe a particular service that is not covered
specifically in a schedule hereto or in the Services Letter, but has been agreed
to be provided pursuant to the terms of this Agreement except as otherwise set
forth in such SOW.

          2.     Provision of Services.

          (a)   Generally. Subject to the terms and conditions of this
Agreement, ALTISOURCE shall provide, or cause to be provided, to OCWEN and the
OCWEN Group, the services set forth on Schedule I, in each case (i) as further
described in a letter between the Providing Party and the Customer Party dated
as of the date hereof (the “Services Letter”) and (ii) for the periods
commencing on the date hereof through the respective period specified on
Schedule I (the “Service Period”), unless such period is earlier terminated in
accordance with Section 5.

          (b)   Statements of Work. In addition to the services set forth on
Schedule I, from time to time during the term of this Agreement the parties
shall have the right to enter into SOWs to set forth the terms of any related or
additional services to be performed hereunder. Any SOW shall be agreed to by
each party, shall be in writing and (I) shall contain, to the extent applicable:
(i) the identity of each of the Providing Party and the Customer Party; (ii) a
description of the Services to be performed thereunder; (iii) the applicable
Performance Standard for the provision of such Service, if different from the
Performance Standard; (iv) a description of the penalties of nonperformance and
the incentives for performance in accordance with the applicable Performance
Standard; (v) a description of the Customer Party’s criteria for evaluating the
acceptance of deliverables; (vi) the amount, schedule and method of compensation
for provision of such Service; and (vii) the Customer Party’s standard operating
procedures for receipt of services similar to such Service, including
operations, compliance requirements and related training schedules; and (II) may
contain (i) a description of the renewal option for such SOW; (ii) information
technology support requirements of the Customer Party with respect to such
Service; (iii) training and support commitments with respect to such Service;
(iv) the number of full-time employees required for such Service; and (v) any
other terms the parties desired by. For the avoidance of doubt, the terms and
conditions of this Agreement shall apply to any SOW.

2

--------------------------------------------------------------------------------



          (c)   The Services shall be performed on Business Days during hours
that constitute regular business hours for each of OCWEN and ALTISOURCE, unless
otherwise agreed or as provided on Schedule I, in the Services Letter or an
applicable SOW. No Customer Party, nor any member of its respective Group, shall
resell, subcontract, license, sublicense or otherwise transfer any of the
Services to any Person whatsoever or permit use of any of the Services by any
Person other than by the Customer Party and its Affiliates directly in
connection with the conduct of the Customer Party’s respective business in the
ordinary course of business.

          (d)   Notwithstanding anything to the contrary in this Section 2 (but
subject to the second succeeding sentence), the Providing Party shall have the
exclusive right to select, employ, pay, supervise, administer, direct and
discharge any of its employees who will perform Services. The Providing Party
shall be responsible for paying such employees’ compensation and providing to
such employees any benefits. With respect to each Service, the Providing Party
shall use commercially reasonable efforts to have qualified individuals
participate in the provision of such Service; provided, however, that (i) the
Providing Party shall not be obligated to have any individual participate in the
provision of any Service if the Providing Party determines that such
participation would adversely affect the Providing Party or its Affiliates; and
(ii) none of the Providing Party or its Affiliates shall be required to continue
to employ any particular individual during the applicable Service Period.

          3.     Standard of Performance. The Providing Party shall use
commercially reasonable efforts to provide, or cause to be provided, to the
Customer Party and its Group, each Service with such quality standards, service
level requirements, specifications and acceptance criteria identified in the
Services Letter or the respective SOW (including any “Critical Performance
Standards” as identified in any therein) (the “Performance Standard”), unless
otherwise specified in this Agreement. Notwithstanding the foregoing, no
Providing Party shall have any obligation hereunder to provide to any Customer
Party any improvements, upgrades, updates, substitutions, modifications or
enhancements to any of the Services unless otherwise specified in the Services
Letter or applicable SOW. The Customer Party acknowledges and agrees that the
Providing Party may be providing services similar to the Services provided
hereunder and/or services that involve the same resources as those used to
provide the Services to its and its Affiliates’ business units and other third
parties.

          4.     Fees for Services.

          (a)   As compensation for a particular Service, the Customer Party
agrees to pay to the Providing Party, for each of the first two (2) successive
years during which such Service is provided (the “Initial Fee Period”), the
respective amount set forth in (i) the Services Letter (or, if applicable, in a
separate fee letter to be delivered by the Providing Party to the Customer Party
dated as of the date hereof (the “Fee Letter”)) or (ii) with respect to any
Service performed pursuant to an SOW, in such SOW. The parties intend that any
such fees reflect the market rate for comparable services. In the event the
Services provided are increased or decreased during the Service Period, the fees
associated therewith shall be increased or decreased, as applicable, on a pro
rata basis.

3

--------------------------------------------------------------------------------



          (b)   The fees for the Services other than Fixed Price Projects shall
be adjusted in each year subsequent to the Initial Fee Period as negotiated
between the parties in good faith based on prevailing market conditions and
inflation.

          (c)   The Customer Party shall not be obligated to pay fees for (i)
new Services, other than Additional Services or Services requested pursuant to a
SOW, which the Providing Party performs without the authorization of the
Customer Party or of any member of its Group or (ii) Services not provided due
to a Force Majeure Event (as defined below).

          (d)   The parties will adhere to the business practices regarding
invoicing and payment in place at the time of execution of this Agreement for
all Services initially provided by the Providing Party for a maximum period of
one year from the date of this Agreement. After one year or in the case of any
SOW and unless otherwise specified in the applicable SOW, the Providing Party
shall submit statements of account to the Customer Party (including any Sales
Tax, as defined in Section 16) on a monthly basis with respect to all amounts
payable by the Customer Party to the Providing Party hereunder (the “Invoiced
Amount”), setting out the Services provided (by reference to the particular SOW,
if applicable), and the amount billed in United States Dollars to the Customer
Party as a result of providing such Services. The Customer Party shall pay the
Invoiced Amount to the Providing Party by wire transfer of immediately available
funds to an account or accounts specified by the Providing Party, or in such
other manner as specified by the Providing Party in writing, or otherwise
reasonably agreed to by the Parties, within 30 days of the date of delivery to
the Customer Party of the applicable statement of account; provided, that, in
the event of any dispute as to an Invoiced Amount, the Customer Party shall pay
the undisputed portion, if any, of such Invoiced Amount in accordance with the
foregoing, and shall pay the remaining amount, if any, promptly upon resolution
of such dispute.

          (e)   The Providing Party shall maintain books and records adequate
for the provision of the Services. At its own expense, the Customer Party may
request an audit of the books and records of the Providing Party to determine
performance in accordance with Section 4(d). If such audit reveals an
underpayment of fees, the Customer Party shall promptly pay the underpayment
amount in accordance with the terms of this Agreement. If such audit reveals an
overpayment of fees, the Providing Party shall promptly refund the overpayment
amount in accordance with Section 4(d).

          (f)   The Providing Party may, in its discretion and without any
liability, suspend any performance under this Agreement upon failure of the
Customer Party to make timely any payments required under this Agreement beyond
the applicable cure date specified in Section 6(b)(1) of this Agreement.

          (g)   In the event that the Customer Party does not make any payment
required under the provisions of this Agreement (including, for the avoidance of
doubt, the Services Letter and/or the Fee Letter) to the Providing Party when
due in accordance with the terms hereof, the Providing Party may, at its option,
charge the Customer Party interest on the unpaid amount at the rate of 2% per
annum above the prime rate charged by JPMorgan Chase Bank, N.A. (or its
successor). In addition, the Customer Party shall reimburse the Providing Party
for all costs of collection of overdue amounts, including any reasonable
attorneys’ fees.

4

--------------------------------------------------------------------------------



          (h)   In the event that (i) Providing Party agrees to provide services
that are the same or substantially similar to the Services and Additional
Services provided hereunder to a third party (“Relevant Services”), (ii) such
Relevant Services are delivered and priced in a manner substantially similar to
the delivery and pricing structure provided for by this Agreement, the Services
Letter and the Fee Letter (if any) and are of a similar volume, (iii) the fees
to be received by Providing Party from each of Customer Party and such third
party are reasonably expected to exceed $1,000,000 per year, (iv) the fee rates
in the aggregate to be charged by the Providing Party for any particular
Relevant Service (a “Reduced Cost Service”) are less than the fee rates in the
aggregate for the corresponding Service or Additional Service charged under this
Agreement, the Services Letter and the Fee Letter (if any), and (v) after giving
good faith consideration to any higher fee rates charged by Providing Party for
any other Relevant Services other than the Reduced Cost Service being provided
to such third party, the aggregate economic benefit received by Providing Party
for providing all such Relevant Services is less than the aggregate economic
benefit received by Providing Party for providing the Services and Additional
Services, then within thirty Business Days of entering into a binding agreement
to provide the Relevant Services to such third party, Providing Party shall
offer to provide to Customer Party the Service and/or Additional Service
corresponding to the Reduced Cost Service at the same rate as Providing Party
provides the Reduced Cost Service to such third party. The fees provided for
under this Agreement, the Services Letter and the Fee Letter (if any) shall be
reduced to an amount equal to the fees charged for the Reduced Cost Service
effective as of the later of (x) the first day of the immediately succeeding
calendar quarter after the date on which Providing Party notifies Customer Party
of the Reduced Cost Service or (y) thirty days after the date on which Providing
Party notifies Customer Party of the Reduced Cost Service. For purposes of
clarification only, this Section 4(h) shall not apply to situations where
Providing Party agrees to provide test or trial services to a third party.

          5.     Term.

          (a)   Initial Term. This Agreement shall commence on the Distribution
Date and shall continue in full force and effect, subject to Section 5(b), until
the date that is eight (8) years from the Distribution Date (the “Initial
Term”), or the earlier date upon which this Agreement has been otherwise
terminated in accordance with the terms hereof.

          (b)   Renewal Term. This Agreement may be renewed for successive two
(2) year terms (each, a “Renewal Term) by mutual written agreement of the
parties hereto, executed not less than six (6) months prior to the expiration of
the Initial Term or any Renewal Term, as applicable.

          (c)   In the event either party decides that it does not wish to renew
this Agreement or any particular Service or SOW hereunder before the expiration
of the Initial Term or any Renewal Term, as applicable, such party shall so
notify the other party at least nine (9) months before the completion of the
Initial Term or Renewal Term, as applicable.

5

--------------------------------------------------------------------------------



          6.     Termination.

          (a)   Termination by Customer Party. During the term of this
Agreement, the Customer Party may terminate this Agreement (or, with respect to
all items except items (2) and (7) below, the particular Service or SOW only):

 

 

 

 

(1)

if the Customer Party is prohibited by law from receiving such Services from the
Providing Party;

 

 

 

 

(2)

in the event of a material breach of any covenant or representation and warranty
contained herein or otherwise directly relating to or affecting the Services to
be provided hereunder of the Providing Party that cannot be or has not been
cured by the 30th day from the Customer Party’s giving of written notice of such
breach to the Providing Party, which notice shall be given within 45 days of the
later of the occurrence of such breach or Customer Party’s discovery of such
breach;

 

 

 

 

(3)

if the Providing Party fails to comply with all applicable regulations to which
the Providing Party is subject directly relating to or affecting the Services to
be performed hereunder, which failure cannot be or has not been cured by the
30th day from the Customer Party’s giving of written notice of such failure to
the Providing Party, which such notice shall be given within 45 days of the
later of the occurrence of such failure or Customer Party’s discovery of such
failure;

 

 

 

 

(4)

if the Providing Party or any member of its Group providing Services hereunder
is cited by a Governmental Authority for materially violating any law governing
the performance of a Service, which violation cannot be or has not been cured by
the 30th day from the Customer Party’s giving of written notice of such citation
to the Providing Party, which such notice shall be given within 45 days of the
later of the occurrence of such citation or Customer Party’s discovery of such
citation;

 

 

 

 

(5)

if the Providing Party fails to meet any Critical Performance Standard for a
period of two consecutive months or three nonconsecutive months in any rolling
12-month period, which failure cannot be or has not been cured by the 30th day
from the Customer Party’s giving of written notice of such failure to the
Providing Party, which such notice shall be given within 45 days of the later of
the occurrence of such failure or Customer Party’s discovery of such failure;

 

 

 

 

(6)

if the Providing Party fails to meet any Performance Standard for a period of
two consecutive months or four nonconsecutive months in any rolling 12-month
period, which failure cannot be or has not been cured by the 30th day from the
Customer Party’s giving of written notice of such failure to the Providing
Party, which such notice shall be given within 45 days of the later of the
occurrence of such failure or Customer Party’s discovery of such failure; and

6

--------------------------------------------------------------------------------




 

 

 

 

(7)

if the Providing Party (A) becomes insolvent, (B) files a petition in bankruptcy
or insolvency, is adjudicated bankrupt or insolvent or files any petition or
answer seeking reorganization, readjustment or arrangement of its business under
any law relating to bankruptcy or insolvency, or if a receiver, trustee or
liquidator is appointed for any of the property of the other party and within 60
days thereof such party fails to secure a dismissal thereof or (C) makes any
assignment for the benefit of creditors, which bankruptcy, insolvency or
assignment cannot be or has not been cured by the 30th day from the Customer
Party’s giving of written notice of such event to the Providing Party, which
such notice shall be given within 45 days of the later of the occurrence of such
event or Customer Party’s discovery of such event, and

 

 

 

 

(8)

in the event of any material infringement of such Customer Party’s Intellectual
Property (as defined in the Intellectual Property Agreement), including
intellectual property developed hereunder pursuant to Section 10 below, by the
Providing Party, which infringement cannot be or has not been cured by the 30th
day from the Customer Party’s giving of written notice of such event to the
Providing Party, which such notice shall be given within 45 days of the later of
occurrence of such event or Customer Party’s discovery of such event.

          For the avoidance of doubt, with respect to all items except item (1)
above, if the Providing Party has cured the underlying event or circumstance
giving rise to written notice of the same, within the time period specified
above, the Customer Party may not terminate this Agreement or the applicable
Service or SOW; provided, however, that the Customer Party may, if it so states
in the written notice required to be provided to the Providing Party pursuant to
the above, cause the Providing Party to suspend the Service performed under this
Agreement or the applicable SOW until the Providing Party has cured such breach,
failure, insolvency, bankruptcy or assignment, as the case may be. Furthermore,
if the Providing Party is unable to effect a cure of the event or circumstance
occurring under this Section 6(a) within the time period specified, despite a
good faith effort to effect such cure, the Customer Party shall allow the
Providing Party such additional time as reasonably required to effect such cure
without termination of this Agreement or the applicable Service or SOW, but in
no event shall such additional time exceed 90 days unless otherwise agreed by
the parties.

          (b)   Termination by Providing Party. During the term of this
Agreement, the Providing Party may terminate this Agreement or the particular
Service or SOW only:

 

 

 

 

(1)

if the Customer Party fails to make any payment for any portion of Services the
payment of which is not being disputed in good faith by the Customer Party,
which payment remains unmade by the 90th day from the Providing Party’s giving
of written notice of such failure to the Customer Party;

7

--------------------------------------------------------------------------------




 

 

 

 

(2)

if the Customer Party, or any member of its Group providing Services hereunder,
or the Providing Party receives an order from a Governmental Authority
prohibiting the performance of the Services;

 

 

 

 

(3)

if the Providing Party or any member of its Group providing Services hereunder
is notified by a Governmental Authority, due to the actions of the Customer
Party, for materially violating any law governing the performance of a Service,
which violation cannot be or has not been cured by the Customer Party by the
60th day from the receipt of notice of such violation;

 

 

 

 

(4)

if the Customer Party or any member of its Group (A) becomes insolvent, (B)
files a petition in bankruptcy or insolvency, is adjudicated bankrupt or
insolvent or files any petition or answer seeking reorganization, readjustment
or arrangement of its business under any law relating to bankruptcy or
insolvency, or if a receiver, trustee or liquidator is appointed for any of the
property of the other party and within 60 days thereof such party fails to
secure a dismissal thereof or (C) makes any assignment for the benefit of
creditors;

 

 

 

 

(5)

in the event of any material infringement of such Providing Party’s Intellectual
Property (as defined in the Intellectual Property Agreement), including
intellectual property developed hereunder pursuant to Section 10 below, by the
Customer Party or any member of its Group; and

 

 

 

 

(6)

in the event of a material breach of any covenant or representation and warranty
contained herein or otherwise directly relating to or affecting the Services to
be provided hereunder of the Customer Party or any member of its Group that
cannot be or has not been cured by the 60th day from the Providing Party’s
giving of written notice of such breach to the Customer Party.

          For the avoidance of doubt, with respect to items (3) and (6) above,
if the Customer Party has cured the underlying event or circumstance giving rise
to written notice of the same, within the time period specified above, the
Providing Party may not terminate this Agreement or the applicable Service or
SOW; provided, however, that the Providing Party may, if it so states in the
written notice required to be provided to the Customer Party pursuant to the
above, suspend the Service performed hereunder or under the applicable SOW until
the Customer Party has cured such violation or breach, as the case may be.
Furthermore, if the Customer Party is unable to effect a cure of the event or
circumstance occurring under this Section 6(b) within the time period specified,
despite a good faith effort to effect such cure, Providing Party shall allow
Customer Party such additional time as reasonably required to effect such cure
without termination of this Agreement or the applicable Service or SOW, but in
no event shall such additional time exceed 90 days unless otherwise agreed by
the parties.

8

--------------------------------------------------------------------------------



          (c)   Termination for Convenience. Any Service or SOW may be
terminated in whole or in part by the Customer Party on not less than 90 days’
written notice of such termination to the Providing Party in the event the
Customer Party and the members of its Group discontinue the line of business
receiving such Services. In the event the Customer Party terminates such Service
or SOW in accordance with this Section 6(c) unless otherwise set forth herein or
in the applicable SOW, such party shall be responsible for payment of the
following costs and expenses which are directly related to or resulting from the
early termination of such Service or SOW: (i) costs and expenses relating to the
re-employment or termination of a Providing Party’s employee who had been
previously engaged in providing the Services governed by the terminated Service
or SOW, (ii) costs and expenses relating to existing contracts with third
parties that had been entered into by the Providing Party or any member of its
Group solely for the provision of Services under such terminated Service or SOW
and (iii) costs and expenses relating to facilities, hardware and equipment
(including depreciation) used solely for the purpose of providing such Services
or SOW.

          (d)   Wind-Down Period. During the period that is six (6) months prior
to the date of termination of this Agreement, the Providing Party shall have no
obligation to (i) expand the scope of its Services under this Agreement or any
SOW, (ii) perform any new or additional Services under this Agreement or any
SOW, or (iii) invest in hardware, software or equipment for performance against
a Service or SOW.

          (e)   Post-Termination Services. Upon termination of this Agreement,
any SOW or any Services, for any reason whatsoever, the Customer Party or any
member of its Group may elect to purchase post-termination services from the
Providing Party for a period of 270 days from the date on which this Agreement
terminates on the current terms hereunder or in place under the applicable
SOW(s).

          (f)   Effects of Termination.

 

 

 

 

(1)

Upon the early termination of any Service pursuant to this Section 6 or upon the
expiration of the applicable Service Period, following the effective time of the
termination, the Providing Party shall no longer be obligated to provide such
Service; provided that the Customer Party shall be obligated to reimburse the
Providing Party for any reasonable out-of-pocket expenses or costs attributable
to such termination unless otherwise provided herein or in the applicable
SOW(s).

 

 

 

 

(2)

No termination, cancelation or expiration of this Agreement shall prejudice the
right of either party hereto to recover any payment due at the time of
termination, cancelation or expiration (or any payment accruing as a result
thereof), nor shall it prejudice any cause of action or claim of either party
hereto accrued or to accrue by reason of any breach or default by the other
party hereto.

 

 

 

 

(3)

Notwithstanding any provision herein to the contrary, Sections 4, 9 and 12
through 22 of this Agreement shall survive the termination of this Agreement.

9

--------------------------------------------------------------------------------



          7.     Change Order Procedures; Temporary Emergency Changes.

          (a)   The parties hereto may change the nature and scope of Services
provided hereunder or under any SOW by mutual agreement. The party seeking the
change shall submit a request containing: (i) the identity of the party
requesting such change; (ii) the reason(s) for the change; (iii) a description
of the requested change; and (iv) a timetable for the implementation of the
change. The non-requesting Party shall have 30 Business Days to consider the
suggested change and either approve or decline such change. For the avoidance of
doubt, no change to any Service or SOW will become part of the Performance
Standard for such Service or SOW without the Providing Party’s prior approval.

          (b)   The parties hereto agree to cooperate in good faith to determine
and implement additional procedures for change orders as needed.

          (c)   Notwithstanding the foregoing, in the event the Providing Party
is unable to contact the Customer Group’s designated contact for a specific
Service or SOW after reasonable effort, the Providing Party may make temporary
changes to any SOW or Services, which the Providing Party shall document and
report to the Customer Party the next Business Day. Such changes shall become
permanent only if the Providing Party subsequently follows the procedures in
Section 7(a) hereof for permanent change order procedures. The Customer Party
shall not be obligated to pay for any changed Services performed without its
prior approval.

          (d)   The Customer Party may, in an emergency, request additional
Services to be performed as promptly as practicable, and the Providing Party
shall use its reasonable best efforts to perform such Services as promptly as
practicable. While the Providing Party will continue to provide services in line
with the request from the Customer Party, in the event that the Providing Party
plans to incur materially additional costs in providing this service, the
Providing Party may submit a financial proposal to make the Providing Party
financially whole. In such a case, the Customer Party and Providing Party may
agree for the one-time increase in payment for the emergency. Such emergency
request shall last no longer than 30 Business Days, and the Providing Party
shall have no obligation to continue performing such Services unless the
Customer Party follows the procedures in Section 7(a) hereof for permanent
change order procedures.

          8.     Right of First Opportunity.

          (a)   If the Customer Party or any member of its Group elects to
receive any Additional Service (as defined below), it shall first request a
proposal for the provision of such Additional Service from the Providing Party.
The Providing Party shall have 30 Business Days (the “Exclusive Tender Period”)
to respond to such request for Additional Service and to provide a proposed SOW
to the Customer Party. During the Exclusive Tender Period, the Customer Party
shall not solicit proposals or negotiate with any other third party with respect
to such request for Additional Service. Upon receipt of the Providing Party’s
proposal for the Additional Service, the Customer Party shall consider such
proposal and shall negotiate with the Providing Party in good faith with respect
to the possible provision by the Providing Party of such Additional Services.

10

--------------------------------------------------------------------------------



          (b)   If, at the end of the Exclusive Tender Period, the Providing
Party and the Customer Party do not agree on the proposed SOW, the Customer
Party may solicit proposals from third parties with respect to the Additional
Service; provided, however, that the Customer Party shall not disclose any
information received from the Providing Party, whether verbal or written, in the
proposed SOW or during the Exclusive Tender Period negotiations, and such
information shall be subject to the terms of Section 12 (Confidentiality)
hereof.

          (c)   As an alternative to the procedures set forth in Sections 8(a)
and 8(b), Customer Party may solicit proposals or negotiate with third parties
with respect to an Additional Service (such third parties, “Third Party
Additional Service Providers”) during the Exclusive Tender Period so long as:

 

 

 

 

i)

at least fifteen Business Days prior to engaging any Third Party Additional
Service Provider, Customer Party shall disclose to Providing Party a description
of the Additional Services to be provided by such Third Party Additional Service
Provider and all fees, costs and other expenses to be charged by such Third
Party Additional Service Provider (such description, a “Third Party Additional
Service Offer”),

 

 

 

 

ii)

within ten Business Days of receipt of any Third Party Additional Service Offer,
Providing Party shall have the right to make an offer (a “Matching Offer”) to
provide the same or substantially the same Additional Services as set forth in
the Third Party Additional Service Offer, and

 

 

 

 

iii)

if the fees set forth in the Matching Offer do not exceed the fees set forth in
the Third Party Additional Services Offer, Customer Party may not accept the
Third Party Additional Services Offer. Conversely, if the fees set forth in the
Matching Offer exceed the fees set forth in the Third Party Additional Services
Offer, Customer Party may accept the Third Party Additional Services Offer.

          (d)   For purposes of this Agreement, “Additional Service” means: a
service that (i) is reasonably similar to the Services provided hereunder or
under any SOW, (ii) reasonably could be performed in facilities located in
India, the United States, Canada, Uruguay or other facilities similar to the
Providing Party’s facilities in these locations; (iii) reasonably would be
expected to involve a purchase volume greater than $200,000 on an annual basis;
and (iv) is not an Applicable Service.

          (e)   For the avoidance of doubt, the Providing Party shall not be
restricted from providing services to a third party that are similar or
identical to the Services.

          9.     Miscellaneous.

          (a)   This Agreement may be executed in one or more counterparts,
including by facsimile, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each party hereto or thereto and delivered to the other parties hereto
or thereto.

11

--------------------------------------------------------------------------------



          (b)   This Agreement, the schedules hereto, the Services Letter and
any Fee Letter, contain the entire agreement between the parties with respect to
the subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the parties with respect to the subject matter hereof other than those
set forth or referred to herein or therein.

          (c)   OCWEN represents on behalf of itself and each other member of
the OCWEN Group, and ALTISOURCE represents on behalf of itself and each other
member of the ALTISOURCE Group, as follows:

 

 

 

          i)    each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

 

 

          ii)   this Agreement has been duly executed and delivered by it and
constitutes, or will constitute, a valid and binding agreement of it enforceable
in accordance with the terms hereof.

          (d)   This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York
applicable to contracts made and to be performed wholly in such State and
irrespective of the choice of law principles of the State of New York, as to all
matters.

          (e)   Except for the indemnification rights under this Agreement (a)
the provisions of this Agreement are solely for the benefit of the parties
hereto and are not intended to confer upon any Person except the parties hereto
any rights or remedies hereunder and (b) there are no third party beneficiaries
of this Agreement, and this Agreement shall not provide any third person with
any remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

12

--------------------------------------------------------------------------------



          (f)   All notices or other communications under this Agreement hall be
in writing and shall be deemed to be duly given when (a) delivered in person,
(b) sent by telecopier (except that, if not sent during normal business hours
for the recipient, then at the opening of business on the next business day for
the recipient) to the fax numbers set forth below or (c) deposited in the United
States mail or private express mail, postage prepaid, addressed as follows:

 

 

 

If to OCWEN, to:

 

 

 

Ocwen Financial Corporation

 

1661 Worthington Road, Suite 100

 

West Palm Beach, Florida 33409

 

Attn: Corporate Secretary

 

Fax No.: (561) 682-8177

 

 

 

If to ALTISOURCE to:

 

 

 

Altisource Solutions S.à r.l.

 

2-8 Avenue Charles De Gaulle

 

L-1653 Luxembourg

 

Attn: Corporate Secretary

 

Fax No.: 352-2744-9499

          Either Party may, by notice to the other party, change the address to
which such notices are to be given.

          (g)   If any provision of this Agreement or the application thereof to
any Person or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either party. Upon any such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
provision to effect the original intent of the parties.

          (h)   The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

13

--------------------------------------------------------------------------------



          (i)   Waiver by any Party hereto of any default by any other party
hereto of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default.

          (j)   In the event of any actual or threatened default in, or breach
of, any of the terms, conditions and provisions of this Agreement, the party or
parties who are to be hereby aggrieved shall have the right to seek specific
performance and injunctive or other equitable relief of its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The other party or
parties shall not oppose the granting of such relief. The parties to this
Agreement agree that the remedies at law for any breach or threatened breach
hereof, including monetary damages, are inadequate compensation for any loss and
that any defense in any action for specific performance that a remedy at law
would be adequate is waived. Any requirements for the securing or posting of any
bond with such remedy are waived.

          (k)   No provisions of this Agreement shall be deemed waived, amended,
supplemented or modified by any Party hereto, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

          (l)   Words in the singular shall be held to include the plural and
vice versa and words of one gender shall be held to include the other genders as
the context requires. The terms “hereof,” “herein, “and “herewith” and words of
similar import, unless otherwise stated, shall be construed to refer to this
Agreement as a whole (including all of the schedules hereto) and not to any
particular provision of this Agreement. Article, Section, Exhibit, Schedule and
Appendix references are to the articles, sections, exhibits, schedules and
appendices of or to this Agreement unless otherwise specified. Any reference
herein to this Agreement, unless otherwise stated, shall be construed to refer
to this Agreement as amended, supplemented or otherwise modified from time to
time, as permitted by Section 9(k). The word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless the context otherwise requires or unless otherwise specified. The word
“or” shall not be exclusive. There shall be no presumption of interpreting this
Agreement or any provision hereof against the draftsperson of this Agreement or
any such provision.

          (m)   Any action or proceeding arising out of or relating to this
Agreement shall be brought in the courts of the State of New York located in the
County of New York or in the United States District Court for the Southern
District of New York (if any Party to such action or proceeding has or can
acquire jurisdiction), and each of the parties hereto irrevocably submits to the
exclusive jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court and agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
The parties to this Agreement agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties hereto and thereto irrevocably to waive
any objections to venue or to convenience of forum. Process in any action or
proceeding referred to in the first sentence of this Section 9(m) may be served
on any Party to this Agreement anywhere in the world.

14

--------------------------------------------------------------------------------



          10.     Intellectual Property. The Providing Party or a member of its
Group shall retain all rights to all technology and intellectual property owned
or licensed by the Providing Party or a member of its Group prior to the
provision of Services hereunder or developed by the Providing Party and any
member of its Group during the course of and in association with the provision
of Services under this Agreement by the Providing Party and any member of its
Group, including all derivative works. The Customer Party and any member of its
Group shall retain all rights to all intellectual property owned or licensed by
the Customer Party or a member of its Group prior to the provision of Services
hereunder or developed by the Customer Party or a member of its Group during the
course of and in association with the provision of Services by the Providing
Party under this Agreement, including all derivative works. To the extent any
technology or intellectual property is jointly developed by the Providing Party
or a member of its Group on the one hand and the Customer Party or a member of
its Group on the other, it shall be deemed OCWEN IP, if it relates to the OCWEN
Business, or ALTISOURCE Licensed Intellectual Property, if it relates to the
ALTISOURCE Business, as these terms are defined in the Intellectual Property
Agreement. Any intellectual property not already part of the ALTISOURCE IP, the
ALTISOURCE Licensed Intellectual Property, or the OCWEN IP, as those terms are
defined in the Intellectual Property Agreement, shall become ALTISOURCE Licensed
Intellectual Property, if owned by ALTISOURCE, or OCWEN IP, if owned by OCWEN.
All intellectual property that is involved in the provision of Services
hereunder, therefore, shall be subject to the terms and conditions of the
Intellectual Property Agreement.

          11.     Cooperation; Access; Steering Committee.

          (a)     The Customer Party shall, and shall cause its Group to, permit
the Providing Party and its employees and representatives access, on Business
Days during hours that constitute regular business hours for the Customer Party
and upon reasonable prior request, to the premises of the Customer Party and its
Group and such data, books, records and personnel designated by the Customer
Party and its Group as involved in receiving or overseeing the Services as the
Providing Party may reasonably request for the purposes of providing the
Services. The Providing Party shall provide the Customer Party, upon reasonable
prior written notice, such documentation relating to the provision of the
Services as the Customer Party may reasonably request for the purposes of
confirming any Invoiced Amount pursuant to this Agreement. Any documentation so
provided to the Providing Party pursuant to this Section 11 will be subject to
the confidentiality obligations set forth in Section 12 of this Agreement.

          (b)     Each party hereto shall designate a relationship manager
(each, a “Relationship Executive”) to report and discuss issues with respect to
the provision of the Services and successor relationship executives in the event
that a designated Relationship Executive is not available to perform such role
hereunder. The initial Relationship Executive designated by OCWEN shall be
Ronald M. Faris and the initial Relationship Executive designated by ALTISOURCE
shall be William B. Shepro. Either party may replace its Relationship Executive
at any time by providing written notice thereof to the other party hereto.

15

--------------------------------------------------------------------------------



          12.     Confidentiality.

          (a)     Subject to Section 12(b), each of OCWEN and ALTISOURCE, on
behalf of itself and each other member of its Group, agrees to hold, and to
cause its directors, officers, employees, agents, accountants, counsel and other
advisors and representatives to hold, in strict confidence, with at least the
same degree of care that applies to confidential and proprietary information of
OCWEN pursuant to policies in effect as of the Distribution Date, all
Information concerning the other Group that is either in its possession
(including Information in its possession prior to the Distribution Date) or
furnished by the other Group or its directors, officers, employees, agents,
accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement, and shall not use any such Information other than for such
purposes as shall be expressly permitted hereunder, except to the extent that
such Information has been (i) in the public domain through no fault of such
party or any other member of such Group or any of their respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives, (ii) later lawfully acquired from other sources by such party
(or any other member of such party’s Group), which sources are not known by such
party to be themselves bound by a confidentiality obligation, or (iii)
independently generated without reference to any proprietary or confidential
Information of any member of the other Group.

          (b)     Each party agrees not to release or disclose, or permit to be
released or disclosed, any such Information (excluding Information described in
clauses (i), (ii) and (iii) of Section 12(a)) to any other Person, except its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives who need to know such Information (who shall be advised of
their obligations hereunder with respect to such Information), except in
compliance with Section 12(c). Without limiting the foregoing, when any
Information is no longer needed for the purposes contemplated by this Agreement,
each party will promptly, after request of the other party, either return the
Information to the other party in a tangible form (including all copies thereof
and all notes, extracts or summaries based thereon) or certify to the other
party that any Information not returned in a tangible form (including any such
Information that exists in an electronic form) has been destroyed (and such
copies thereof and such notes, extracts or summaries based thereon).

          (c)     In the event that either party or any other member of its
Group either determines on the advice of its counsel that it is required to
disclose any Information pursuant to applicable law or receives any demand under
lawful process or from any Governmental Authority to disclose or provide
Information of the other party (or any other member of the other party’s Group)
that is subject to the confidentiality provisions hereof, such party shall, to
the extent permitted by law, notify the other party prior to disclosing or
providing such Information and shall cooperate, at the expense of the requesting
Party, in seeking any reasonable protective arrangements requested by such other
party. Subject to the foregoing, the Person that received such request may
thereafter disclose or provide Information to the extent required by such law
(as so advised by counsel) or by lawful process or such Governmental Authority.

16

--------------------------------------------------------------------------------



          13.     Dispute Resolution.

          (a)     It is the intent of the parties to use reasonable best efforts
to resolve expeditiously any dispute, controversy or claim between or among them
with respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis. In furtherance of the foregoing, a Party
involved in a dispute, controversy or claim may deliver a notice (an “Escalation
Notice”) demanding an in-person meeting involving representatives of the parties
at a senior level of management (or if the parties agree, of the appropriate
strategic business unit or division within such entity). A copy of any such
Escalation Notice shall be given to the General Counsel, or like officer or
official, of the party involved in the dispute, controversy or claim (which copy
shall state that it is an Escalation Notice pursuant to this Agreement). Any
agenda, location or procedures for such discussions or negotiations between the
parties may be established by the parties from time to time; provided, however,
that the parties shall use reasonable best efforts to meet within 30 days of the
Escalation Notice.

          14.     Warranties; Limitation of Liability; Indemnity.

          (a)     Other than the statements expressly made by the Providing
Party in this Agreement or in any SOW, the Providing Party makes no
representation or warranty, express or implied, with respect to the Services
and, except as provided in Section 14(b) hereof, the Customer Party hereby
waives, releases and renounces all other representations, warranties,
obligations and liabilities of the Providing Party, and any other rights, claims
and remedies of the Customer Party against the Providing Party, express or
implied, arising by law or otherwise, with respect to any nonconformance,
durability, error, omission or defect in any of the Services, including (i) any
implied warranty of merchantability, fitness for a particular purpose or
non-infringement, (ii) any implied warranty arising from course of performance,
course of dealing or usage of trade and (iii) any obligation, liability, right,
claim or remedy in tort, whether or not arising from the negligence of the
Providing Party.

          (b)     None of the Providing Party or any of its Affiliates or any of
its or their respective officers, directors, employees, agents,
attorneys-in-fact, contractors or other representatives shall be liable for any
action taken or omitted to be taken by the Providing Party or such person under
or in connection with this Agreement, except that the Providing Party shall be
liable for direct damages or losses incurred by the Customer Party or the
Customer Party’s Group arising out of the gross negligence or willful misconduct
of the Providing Party or any of its Affiliates or any of its or their
respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives in the performance or nonperformance of the
Services or Ancillary Services.

          (c)     In no event shall (i) the amount of damages or losses for
which the Providing Party and the Customer Party may be liable under this
Agreement exceed the fees due to the Providing Party for the most recent 6 month
period under the applicable Service or SOW(s), provided that if Services have
been performed for less than 6 months, then the damages or losses will be
limited to the value of the actual Services performed during such period; or
(ii) the aggregate amount of all such damages or losses for which the Providing
Party may be liable under this Agreement exceed $1,000,000; provided, that, no
such cap shall apply to liability for damages or losses arising from or relating
to breaches of Section 12 (relating to confidentiality), infringement of
Intellectual Property or fraud or criminal acts. Except as provided in Section
14(b) hereof, none of the Providing Party or any of its Affiliates or any of its
or their respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives shall be liable for any action taken or
omitted to be taken by, or the negligence, gross negligence or willful
misconduct of, any third party.

17

--------------------------------------------------------------------------------



          (d)     Notwithstanding anything to the contrary herein, none of the
Providing Party or any of its Affiliates or any of its or their respective
officers, directors, employees, agents, attorneys-in-fact, contractors or other
representatives shall be liable for damages or losses incurred by the Customer
Party or any of the Customer Party’s Affiliates for any action taken or omitted
to be taken by the Providing Party or such other person under or in connection
with this Agreement to the extent such action or omission arises from actions
taken or omitted to be taken by, or the negligence, gross negligence or willful
misconduct of, the Customer Party or any of the Customer Party’s Affiliates.

          (e)     Without limiting Section 14(b) hereof, no Party hereto or any
of its Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives shall
in any event have any obligation or liability to the other party hereto or any
such other person whether arising in contract (including warranty), tort
(including active, passive or imputed negligence) or otherwise for
consequential, incidental, indirect, special or punitive damages, whether
foreseeable or not, arising out of the performance of the Services or this
Agreement, including any loss of revenue or profits, even if a Party hereto has
been notified about the possibility of such damages; provided, however, that the
provisions of this Section 14(e) shall not limit the indemnification obligations
hereunder of either party hereto with respect to any liability that the other
party hereto may have to any third party not affiliated with any member of the
Providing Party’s Group or the Customer Party’s Group for any incidental,
consequential, indirect, special or punitive damages.

          (f)     The Customer Party shall indemnify and hold the Providing
Party and its Affiliates and any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives
harmless from and against any and all damages, claims or losses that the
Providing Party or any such other person may at any time suffer or incur, or
become subject to, as a result of or in connection with this Agreement or the
Services provided hereunder, except those damages, claims or losses incurred by
the Providing Party or such other person arising out of the gross negligence or
willful misconduct by the Providing Party or such other person.

          15.     Additional Agreements. The Providing Party shall:

          (a)     maintain data backup and document storage and retrieval
systems adequate for the provision of the Services;

          (b)     maintain a business continuity plan adequate for the provision
of the Services and shall provide a copy of such plan upon the Customer Party’s
request;

          (c)     provide the Services under this Agreement and any SOW in
compliance with (i) all obligations and applicable laws, including, but not
limited to, privacy and data protection laws, labor and overtime laws, tax laws,
the U.S. Foreign Corrupt Practices Act and environmental protection laws and
(ii) all requirements from any Governmental Authority to maintain necessary
licenses and permits;

18

--------------------------------------------------------------------------------



          16.     Taxes. Unless otherwise provided herein or in an applicable
SOW, each party hereto shall be responsible for the cost of any sales, use,
privilege and other transfer or similar taxes imposed upon that Party as a
result of the transactions contemplated hereby. Any amounts payable under this
Agreement are exclusive of any goods and services taxes, value added taxes,
sales taxes or similar taxes (“Sales Taxes”) now or hereinafter imposed on the
performance or delivery of Services, and an amount equal to such taxes so
chargeable shall, subject to receipt of a valid receipt or invoice as required
below in this Section 16, be paid by the Customer Party to the Providing Party
in addition to the amounts otherwise payable under this Agreement. In each case
where an amount in respect of Sales Tax is payable by the Customer Party in
respect of a Service provided by the Providing Party, the Providing Party shall
furnish in a timely manner a valid Sales Tax receipt or invoice to the Customer
Party in the form and manner required by applicable law to allow the Customer
Party to recover such tax to the extent allowable under such law.

          17.     Public Announcements. No Party to this Agreement shall make,
or cause to be made, any press release or public announcement or otherwise
communicate with any news media in respect of this Agreement or the transactions
contemplated by this Agreement without the prior written consent of the other
party hereto unless otherwise required by law, in which case the party making
the press release, public announcement or communication shall give the other
party reasonable opportunity to review and comment on such and the parties shall
cooperate as to the timing and contents of any such press release, public
announcement or communication.

          18.     Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and permitted
assigns. No Party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party hereto; provided, however, that either party may assign this
Agreement without the consent of the other party to any third party that
acquires, by any means, including by merger or consolidation, all or
substantially all the consolidated assets of such party. Any purported
assignment in violation of this Section 18 shall be void and shall constitute a
material breach of this Agreement.

          19.     Relationship of the Parties. The parties hereto are
independent contractors and none of the parties hereto is an employee, partner
or joint venturer of the other. Under no circumstances shall any of the
employees of a Party hereto be deemed to be employees of the other party hereto
for any purpose. Except as expressly provided herein, none of the parties hereto
shall have the right to bind the others to any agreement with a third party or
to represent itself as a partner or joint venturer of the other by reason of
this Agreement.

          20.     Force Majeure. Neither party hereto shall be in default of
this Agreement by reason of its delay in the performance of, or failure to
perform, any of its obligations hereunder if such delay or failure is caused by
strikes, acts of God, acts of the public enemy, acts of terrorism, riots or
other events that arise from circumstances beyond the reasonable control of that
Party (each, a “Force Majeure Event”). During the pendency of such Force Majeure
Event, each of the parties hereto shall take all reasonable steps to fulfill its
obligations hereunder by other means and, in any event, shall upon termination
of such intervening event, promptly resume its obligations under this Agreement.

19

--------------------------------------------------------------------------------



          21.     Non-Solicitation. The Customer Party acknowledges that the
value to the Providing Party of its business and the transactions contemplated
by this Agreement would be substantially diminished if such Customer Party or
any of its Affiliates were to solicit the employment of or hire any employee of
the Providing Party or any member of its Group performing Services or who has
performed Services hereunder. Accordingly, the Customer Party agrees that
neither it nor any of its Affiliates shall, directly or indirectly and without
the prior consent of the other party, solicit the employment of, or hire, employ
or retain, or otherwise encourage or cause to leave employment with the
Providing Party, or cause any other Person to hire, employ or retain, or
otherwise encourage or cause to leave employment with the Providing Party or any
of its Affiliates, any Person who is or was employed by the Providing Party or
any of its Affiliates with respect to the provision of Services at any time
within twelve (12) months preceding the time of such solicitation or hiring,
employment, retention or encouragement.

          22.     Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.

* * * * *

20

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have caused this Services Agreement to
be executed as of the date first written above by their duly authorized
representatives.

 

 

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By

/s/ Ronald M. Faris   

 

 

 

 

 

Name:

Ronald M. Faris

 

 

Title:

President

 

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By

/s/ William B. Shepro 

 

 

 

 

 

Name:

William B. Shepro

 

 

Title:

Manager


--------------------------------------------------------------------------------



SCHEDULE I

SERVICES

 

 

Service

Service Period (months)

Valuation Services

96

Property Preservation and Inspection

96

REO Sales

96

Trustee Services

96

Title Services

96

Due Diligence Services

96

Mortgage Charge off Collection

96

Mortgage Fulfillment and Underwriting Services

96


--------------------------------------------------------------------------------